NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               JAMES A. THOMPSON,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1563
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4510, Judge William A. Moor-
man.
               ______________________

                 Decided: May 8, 2017
                ______________________

   JAMES A. THOMPSON, Mayodan, NC, pro se.

    MARGARET JANTZEN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., L.
MISHA PREHEIM; CHRISTOPHER O. ADELOYE, BRIAN D.
GRIFFIN, United States Department of Veterans Affairs,
Washington, DC.
2                                    THOMPSON   v. SHULKIN



                 ______________________

    Before DYK, O’MALLEY, and HUGHES, Circuit Judges.
PER CURIAM.
    James Thompson appeals a decision of the Court of
Appeals for Veterans Claims (“Veterans Court”) affirming
a decision of the Board of Veterans’ Appeals (“Board”)
that denied Thompson’s claims for service-connected
benefits. Thompson v. McDonald, No. 15-4510, 2016 WL
7321798, at *2–3 (Vet. App. Dec. 16, 2016). For the
reasons below, we dismiss Thompson’s appeal for lack of
jurisdiction.
                      BACKGROUND
    Thompson served on active duty in the United States
Air Force from June 1975 to June 1979. He was treated
for back pain in April 1977 and right knee pain in May
1977.
    Thompson filed claims for entitlement to service con-
nection for low back, left, and right knee disabilities in
June 2005. A VA regional office (“RO”) denied Thomp-
son’s claims, and Thompson failed to appeal this decision.
    In July 2010, Thompson requested that the RO reopen
his previously denied claims, but the RO determined that
Thompson had not submitted new or material evidence
sufficient to support his request. Thompson appealed this
decision and submitted medical evidence and Social
Security records in support of his claims for service con-
nection. In light of this evidence, which the RO found to
be new and material, the RO reopened Thompson’s claims
but then denied the claims on the merits.
   Thompson appealed the RO’s decision to the Board.
Thompson supported this appeal with two new state-
ments from Thompson’s physicians; both declared that
THOMPSON   v. SHULKIN                                     3



Thompson’s medical conditions dated back to his military
service.
    The Board reopened Thompson’s claims for entitle-
ment to service connection for his disabilities based on
this evidence but denied all three claims. The Board did
not dispute that Thompson sustained in-service injuries
to his back and right knee. J.A. 11–12; J.A. 14. The
Board also noted Thompson’s lay statements that military
service contributed to his back and knee injuries. J.A. 11;
J.A. 14–15. But the Board found that Thompson had
made several statements to private physicians that did
not attribute his conditions to an in-service accident. J.A.
12–13. Based on the evidence of record, the Board con-
cluded that the probative value of the statements Thomp-
son made to his physicians while seeking medical
treatment outweighed the value of his lay statements
crediting the onset of his back and knee injuries to his
service. J.A. 12.
    Thompson appealed to the Veterans Court, requesting
reconsideration of the denial of his service connection
claims. The Veterans Court affirmed the Board’s deci-
sion, concluding that Thompson’s argument “amounts to a
mere disagreement with how the Board weighed the
evidence of record . . . .” Thompson, No. 15-4510, 2016
WL 7321798, at *2 (Vet. App. Dec. 16, 2016). The Veter-
ans Court found that Thompson had failed to sufficiently
allege error in the Board’s decision. Id. Thompson timely
appealed that decision to this court.
                        DISCUSSION
     Our ability to review a decision of the Veterans Court
is limited. We may review “the validity of a decision of
the [Veterans] Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof (other than a
determination as to a factual matter) that was relied on
by the [Veterans] Court in making the decision.” 38
U.S.C. § 7292(a). We have exclusive jurisdiction “to
4                                      THOMPSON   v. SHULKIN



review and decide any challenge to the validity of any
statute or regulation or any interpretation thereof
brought under [38 U.S.C. § 7292], and to interpret consti-
tutional and statutory provisions, to the extent presented
and necessary to a decision.” Id. § 7292(c). Except to the
extent that an appeal presents a constitutional issue, we
“may not review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2).
    We conclude that we do not have jurisdiction over this
appeal under § 7292(d)(2). Thompson’s only assertion on
appeal is that the Board denied his claims improperly
because Thompson failed to inform his civilian doctors of
the origin of his injuries, even though Thompson alleges
that his military record shows that his injuries resulted
from active duty. Appellant Br. at 1. Thompson’s asser-
tion amounts to a request that we reconsider the factual
credibility determinations made by the Board, but we do
not possess jurisdiction to review factual issues. Kays v.
Snyder, 846 F.3d 1208, 1212 (Fed. Cir. 2017) (noting that
the Board’s credibility findings are “quintessential factual
determinations”).
    In his informal brief, Thompson claims that the Vet-
erans’ Court decision involved the validity or interpreta-
tion of a statute or regulation. Appellant Br. at 1. But
Thompson fails to show where the Veterans Court inter-
preted or questioned the validity of any statute or regula-
tion cited in its decision, nor do we find any such
interpretation upon careful review. The Veterans Court
merely applied the law to the particular facts of this case,
and we do not possess jurisdiction to review this applica-
tion.
   After filing his informal brief, Thompson filed a sup-
plemental brief with this court including a copy of a
medical record that Thompson alleges is new evidence
supporting his claims. Appellant Supp. Br. 1–4. We lack
THOMPSON   v. SHULKIN                                   5



jurisdiction to determine whether this medical record
constitutes sufficient new and material evidence; Thomp-
son may seek relief by submitting this evidence to the RO
for examination.      See 38 U.S.C. § 5108; 38 C.F.R.
§ 3.156(a).
    We conclude that Thompson challenges only factual
findings and the application of facts to law, matters over
which we lack jurisdiction. We therefore must dismiss
Thompson’s appeal.
                        DISMISSED
                          COSTS
   No costs.